Lumpkin, P. J.
This being an action against a railway company for the killing of live stock by a train; in which the plaintiff’s alleged right to recover depended upon the presumption of negligence raised *500by law against the defendant, and the uncontradieted evidence in its behalf showing that its servants in charge of the train exercised ordinary care and diligence in endeavoring to prevent the collision, this presumption was rebutted, and consequently the verdict against the company was contrary to law and should have been set aside. '
Argued May 23,
Decided June 8, 1898.
Action-for damages. Before Judge Callaway. Washington superior court. September term, 1897.
Lawton & Cunningham and Rawlings & Hardwick, for plain- ' tiff in error. Evans & Evans, contra.

Judgment reversed.


All the Justices concurring.